The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 22 July 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 20 is rejected under 35 U.S.C. 101 for being directed to signal per se. 
Claim 1-3, 5-9, 13-17 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claim 9.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claim 20 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signal per se.  The elements claimed could be transitory signals according to specification [0055] “In some other examples, one or more data sets and/or modules may be provided by an external memory … or may be provided by a transitory or non-transitory computer-readable medium”.

Judicial Exception
Claims 1-9, 13-17 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 13, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13, in part, recites “providing a seed value to a pseudo-random number generator; generating a row pruning mask identifying a plurality of kernel rows of a filter of the convolutional layer to be pruned, wherein generating the row pruning mask comprises: 10…. ….. for each kernel row of a first filter of the convolutional layer, determining whether to identify the kernel row of the first filter as one of the plurality of kernel rows to be pruned based on a comparison the pseudo-15random number to the pruning threshold; and generating a pruned filter in accordance with the generated row pruning mask and the first filter, the pruned filter comprising at least the kernel rows of the first filter not identified as kernel rows to be pruned” (mental process); and “generating, using the pseudo-random number generator, a sequence of pseudo-random random numbers based on the seed value” (mathematical concept).
The limitation “generating a row pruning mask identifying a plurality of kernel rows of a filter of the convolutional layer to be pruned, wherein generating the row pruning mask comprises: 10…. ….. for each kernel row of a first filter of the convolutional layer, determining whether to identify the kernel row of the first filter as one of the plurality of kernel rows to be pruned based on a comparison the pseudo-15random number to the pruning threshold; and generating a pruned filter in accordance with the generated row pruning mask and the first filter, the pruned filter comprising at least the kernel rows of the first filter not identified as kernel rows to be pruned”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing elements , nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “providing”, “generating”, “determining”,  in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human probabilistic data analysis model analyst could receive model requirement to build / modify data analysis models iteratively), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “generating, using the pseudo-random number generator, a sequence of pseudo-random random numbers based on the seed value”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of “generating, using the pseudo-random number generator …”, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 recites the additional elements: (a) using generic computer elements (like processor coupled to memory / executing program stored in a computer readable storage medium); (b) “receiving a pruning threshold indicating a desired compression ratio for the 5convolutional layer of the convolutional neural network” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input/output is WURC and/or extra-solution, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-12 / 14-19 are dependent on claim 1 / 13, and include all the limitations of claim 1 / 13. Therefore, claims 2-12 / 14-19 recite the same abstract ideas. 
With regards to claims 2 / 14, the claim recites further limitations “for each additional filter of a plurality of additional filters of the convolutional layer, generating an additional pruned filter in accordance with the generated row pruning mask and the additional filter, each additional pruned filter comprising a plurality of kernel rows of the additional filter at positions within the additional filter 25corresponding to positions of the kernel rows of the first filter not identified as kernel rows to be pruned”, which is further limitation data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea .The claim is not patent eligible.
With regards to claims 4, 10-12 / 18-19, the claims recite hardware devices “Linear Feedback Shift Register”, “multiply-and-accumulate units” to implement the process claimed.  These limitations include something that is now WURC. The claims are patent eligible.   
With regards to claims 3, 5, 7-9 / 15-17, the claim recites further limitations on  processing data analysis models which includes mathematical computing algorithms (like pseudo-random number generation), and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea .  The claim is not patent eligible. 
With regards to claim 6, the claim recites further limitations: (a) “receiving one or more input activation maps at the convolutional layer”, which is insignificant extra-solution activity like data input / output; (b) “generating, at the convolutional layer, a plurality of output activation maps 86422201US01- 43 - by convolving the kernel rows of the pruned filter and the kernel rows of the additional pruned filters with each of the one or more input activation maps”, which described further limitations on data analysis model processing.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruglov et al., US-PGPUB NO.20200394520A1 [hereafter Kruglov] in view of Lipasti et al., US-PATENT NO.10339439B2A1 [hereafter Lipasti].

With regards to claim 1, Kruglov teaches 
“A method for pruning filters of a convolutional layer of a convolutional neural network, the method comprising: receiving a pruning threshold indicating a desired compression ratio for the 5convolutional layer of the convolutional neural network; …. generating a row pruning mask identifying a plurality of kernel rows of a filter of the convolutional layer to be pruned, wherein generating the row pruning mask comprises: …. for each kernel row of a first filter of the convolutional layer, determining whether to identify the kernel row of the first filter as one of the plurality of kernel rows to be pruned based on a comparison the pseudo- 15random number to the pruning threshold (Kruglov, FIG.4, [0077], ‘the identifying at 424 may include, for each mask layer l, identify each channel c of that layer l for which a corresponding mask value h l,c was during a most recent iteration-equal to zero or less than some threshold value’,

    PNG
    media_image1.png
    742
    500
    media_image1.png
    Greyscale

); and generating a pruned filter in accordance with the generated row pruning mask and the first filter, the pruned filter comprising at least the kernel rows of the first filter not identified as kernel rows to be pruned (Kruglov, FIG.5, 

    PNG
    media_image2.png
    748
    513
    media_image2.png
    Greyscale

[0078], ‘As shown in FIG.5, layer 500 is convolutional layer of a CNN, where neurons (or “node”) of layer 500 are configured to perform both a first convolution data 510 with filter 520 …’, [0080], ’An evaluation processing according to an embodiment may determine that one or more channels of layer 500 - e.g., including channel 542 - are to be pruned from the CNN’).
Kruglov does not explicitly detail “providing a seed value to a pseudo-random number generator; ….  generating, using the pseudo-random number generator, a sequence of pseudo-random random numbers based on the seed value”.
However Lipasti teaches “providing a seed value to a pseudo-random number generator; ….  generating, using the pseudo-random number generator, a sequence of pseudo-random random numbers based on the seed value (Lipasti, FIG.1, 3. Claim 16, ‘recalculating, by a state machine comprising a pseudo-random number generator with a seed value’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kruglov and Lipasti before him or her, to modify the neural network pruning method and system of Kruglov to include pseudo-random number generator as shown in Lipasti.   
The motivation for doing so would have been for achieving scalable and efficient connectivity in neural algorithms (Lipasti, Abstract). 

With regards to claim 2, Kruglov in view of Lipasti teaches 
“The method of claim 1, further comprising: for each additional filter of a plurality of additional filters of the convolutional layer, generating an additional pruned filter in accordance with the generated row pruning mask and the additional filter, each additional pruned filter comprising a plurality of kernel rows of the additional filter at positions within the additional filter 25corresponding to positions of the kernel rows of the first filter not identified as kernel rows to be pruned (Kruglov, FIG.5,

    PNG
    media_image3.png
    690
    449
    media_image3.png
    Greyscale

).”
With regards to claim 3, Kruglov in view of Lipasti teaches 
“The method of claim 1, further comprising: for each additional filter of a plurality of additional filters of the convolutional layer: generating an additional row pruning mask identifying a plurality of kernel 5rows of an additional filter of the convolutional layer to be pruned, wherein generating an additional row pruning mask comprises: …. for each kernel row of the additional filter of the convolutional layer, 10determining whether to identify the kernel row of the additional filter as one of the plurality of kernel rows to be pruned based on a comparison of the pseudo-random number to the pruning threshold (Kruglov, FIG.4, [0077], ‘the identifying at 424 may include, for each mask layer l, identify each channel c of that layer l for which a corresponding mask value h l,c was during a most recent iteration-equal to zero or less than some threshold value’); and generating an additional pruned filter in accordance with the additional filter and the additional row pruning mask, the additional pruned filter comprising at 15least the kernel rows of the additional filter not identified as kernel rows to be pruned (Kruglov, FIG.5, 

    PNG
    media_image2.png
    748
    513
    media_image2.png
    Greyscale

[0078], ‘As shown in FIG.5, layer 500 is convolutional layer of a CNN, where neurons (or “node”) of layer 500 are configured to perform both a first convolution data 510 with filter 520 …’, [0080], ’An evaluation processing according to an embodiment may determine that one or more channels of layer 500 - e.g., including channel 542 - are to be pruned from the CNN’).
Kruglov does not explicitly detail “generating, using the pseudo-random number generator, an additional pseudo-random number sequence based on the seed value”.
However Lipasti teaches “generating, using the pseudo-random number generator, an additional pseudo-random number sequence based on the seed value (Lipasti, FIG.1, 3. Claim 16, ‘recalculating, by a state machine comprising a pseudo-random number generator with a seed value’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kruglov and Lipasti before him or her, to modify the neural network pruning method and system of Kruglov to include pseudo-random number generator as shown in Lipasti.   
The motivation for doing so would have been for achieving scalable and efficient connectivity in neural algorithms (Lipasti, Abstract). 

With regards to claim 4, Kruglov in view of Lipasti teaches 
“The method of claim 1”
Kruglov does not explicitly detail “wherein the pseudo-random number generator is a Linear Feedback Shift Register”.
However Lipasti teaches “wherein the pseudo-random number generator is a Linear Feedback Shift Register (Lipasti, Claim 1, ‘the pseudo-random number generator of the state machine comprises a Linear Feedback Shift Register (LSFR)’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kruglov and Lipasti before him or her, to modify the neural network pruning method and system of Kruglov to include pseudo-random number generator as shown in Lipasti.   
The motivation for doing so would have been for achieving scalable and efficient connectivity in neural algorithms (Lipasti, Abstract). 

With regards to claim 5, Kruglov in view of Lipasti teaches 
“The method of claim 1, wherein each kernel row of the first filter comprises a plurality of weight values, wherein generating the row pruning mask further comprises setting the weight values of each kernel row to be pruned to zero (Kruglov, FIG.5, [0017], ‘A process to determine the pruning of a CNN (for brevity, referred to herein as an “evaluation process”) may include selectively “masking” one or more channels.  In the context of given channel, “mask,” “masked,” “masking,” and related terms refers to the replacement of data values in that channel each with a respective zero …’, [0080], ‘An evaluation processing … may determine that one or more channels of layer 500 – e.g., including channel 542 – are to be pruned from the CNN.  Based on such an evaluation process, a redesigned version of layer 500 may omit various synapses, weights …’)”.

With regards to claim 6, Kruglov in view of Lipasti teaches 
“The method of claim 2, further comprising: receiving one or more input activation maps at the convolutional layer; and generating, at the convolutional layer, a plurality of output activation maps 86422201US01- 43 - by convolving the kernel rows of the pruned filter and the kernel rows of the additional pruned filters with each of the one or more input activation maps (Kruglov, FIG.1,

    PNG
    media_image4.png
    621
    441
    media_image4.png
    Greyscale

).”

With regards to claim 7, Kruglov in view of Lipasti teaches 
“The method of claim 1, further comprising: 5for each of one or more additional convolutional layers of the convolutional neural network: generating a row pruning mask identifying a plurality of kernel rows to be pruned from a first filter of the additional convolutional layer, wherein the row pruning mask is generated by: …. for each kernel row of a first filter of the convolutional layer, determining whether to identify the kernel row of the first filter as one 15of the plurality of kernel rows to be pruned based on the pseudo- random number to the pruning threshold (Kruglov, FIG.4, [0077], ‘the identifying at 424 may include, for each mask layer l, identify each channel c of that layer l for which a corresponding mask value h l,c was during a most recent iteration-equal to zero or less than some threshold value’); and generating a pruned filter in accordance with the generated row pruning mask and the first filter, the pruned filter comprising at least the kernel rows of the first filter not identified as kernel rows to be pruned (Kruglov, FIG.5, 

    PNG
    media_image2.png
    748
    513
    media_image2.png
    Greyscale

[0078], ‘As shown in FIG.5, layer 500 is convolutional layer of a CNN, where neurons (or “node”) of layer 500 are configured to perform both a first convolution data 510 with filter 520 …’, [0080], ’An evaluation processing according to an embodiment may determine that one or more channels of layer 500 - e.g., including channel 542 - are to be pruned from the CNN’).
Kruglov does not explicitly detail “generating, using the pseudo-random number generator, a sequence of pseudo-random numbers sequence based on the seed value”.
However Lipasti teaches “generating, using the pseudo-random number generator, a sequence of pseudo-random numbers sequence based on the seed value (Lipasti, FIG.1, 3. Claim 16, ‘recalculating, by a state machine comprising a pseudo-random number generator with a seed value’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kruglov and Lipasti before him or her, to modify the neural network pruning method and system of Kruglov to include pseudo-random number generator as shown in Lipasti.   
The motivation for doing so would have been for achieving scalable and efficient connectivity in neural algorithms (Lipasti, Abstract). 

Claims 13-17, 20 are substantially similar to claims 1-7. The arguments as given above for claims 1-7 are applied, mutatis mutandis, to claims 13-17, 20, therefore the rejection of claims 1-7 are applied accordingly.

The combined teaching described above will be referred as Kruglov + Lipasti hereafter.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kruglov et al., US-PGPUB NO.20200394520A1 [hereafter Kruglov] in view of Lipasti et al., US-PATENT NO.10339439B2A1 [hereafter Lipasti] in view of Chaber et al., “Pruning of recurrent neural models: an optimal brain damage approach”, Nonlinear Dyn (2018) 92:763-780 [hereafter Chaber].

With regards to claim 8, Kruglov + Lipasti teaches 
“The method of claim 7, further comprising: training the convolutional neural network in accordance with training data of a training data set, the pruned filter, and the additional pruned filters to update parameters of the convolutional neural network (Lipasti, C6L4-6, ‘in LSM, linear readout units can be trained to classify the unique spatial-temporal patterns generated by the LSM’)”.
Kruglov + Lipasti does not explicitly detail “and 25validating the convolutional neural network in accordance with validation data of the training data set, the pruned filter to determine an accuracy of the convolutional neural network for the seed value”.
However Chaber teaches “and 25validating the convolutional neural network in accordance with validation data of the training data set, the pruned filter to determine an accuracy of the convolutional neural network for the seed value (Chaber, 3 Pruning of the neural dynamic model, ‘After the training, the validation error is calculated and assessed’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kruglov + Lipasti and Chaber before him or her, to modify the neural network pruning method and system of Kruglov + Lipasti to include validation as shown in Chaber.   
The motivation for doing so would have been for pruning neural network models  (Chaber, Abstract). 

Claims 10-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kruglov et al., US-PGPUB NO.20200394520A1 [hereafter Kruglov] in view of Lipasti et al., US-PATENT NO.10339439B2A1 [hereafter Lipasti] in view of Han et al., US-PGPUB NO.20200285446A1 [hereafter HAN].

With regards to claim 10, With regards to claim 10, Kruglov + Lipasti teaches 
“The method of claim 6, wherein: convolving the kernel rows of the pruned filter and the kernel rows of the additional pruned filters with each of the one or more input activation maps 86422201US01- 45 - comprises performing row-wise convolution of the pruned filter and each additional pruned filter with the one or more input activation maps (Kruglov, FIG.1, FIG.5, 

    PNG
    media_image5.png
    692
    462
    media_image5.png
    Greyscale

) ….”.


Kruglov + Lipasti does not explicitly detail “by: providing each kernel row of each pruned filter to one or more computing units, each computing unit comprising a number of multiply-and- 5accumulate units equal to the number of weights in each kernel row; providing the input activation maps to the computing units; and using the multiply-and-accumulate units of each of the computing units to convolve the kernel rows with respective input activation maps to generate a plurality of partial convolution results; 10accumulating the partial convolution results to generate the plurality of output activation maps”.
However Han teaches “providing each kernel row of each pruned filter to one or more computing units, each computing unit comprising a number of multiply-and- 5accumulate units equal to the number of weights in each kernel row; providing the input activation maps to the computing units (HAN, FIG.3-5, 

    PNG
    media_image6.png
    695
    502
    media_image6.png
    Greyscale

); and using the multiply-and-accumulate units of each of the computing units to convolve the kernel rows with respective input activation maps to generate a plurality of partial convolution results; 10accumulating the partial convolution results to generate the plurality of output activation maps (HAN, FIG.15, 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[0104], ‘The arithmetic device provided in one embodiment may perform convolution operations of a same input feature map based on the multiple layer filter matrix in parallel’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kruglov + Lipasti and HAN before him or her, to modify the neural network pruning method and system of Kruglov + Lipasti to include hardware accelerator circuits as shown in HAN.   
The motivation for doing so would have been to support deep neural network in ML applications  (HAN, BACKGROUND). 

With regards to claim 11, With regards to claim 10, Kruglov + Lipasti teaches 
“The method of claim 10”
Kruglov + Lipasti does not explicitly detail “wherein: the one or more computing units comprises a number of computing units 15equal to a value U; providing each kernel row to the computing units comprises providing a kernel row sequence of kernel rows to the U computing units, the kernel row sequence comprising a sequence of data sets, each data set comprising U kernel rows, each kernel row of a given data set being provided as a first data input to a 20respective computing unit; providing the input activation maps to the computing units comprises providing a channel sequence of input activation maps to the computing units, each input activation map in the channel sequence being provided as a second data input to the computing units while a corresponding one or more data sets of the kernel 25row sequence are being sequentially provided as the first data input to the computing units; and 86422201US01- 46 - the U kernel rows in any given data set are all from an identical position within each of U pruned filters”.
However Han teaches “wherein: the one or more computing units comprises a number of computing units 15equal to a value U; providing each kernel row to the computing units comprises providing a kernel row sequence of kernel rows to the U computing units, the kernel row sequence comprising a sequence of data sets, each data set comprising U kernel rows, each kernel row of a given data set being provided as a first data input to a 20respective computing unit (HAN, FIG.15, 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[0104], ‘The arithmetic device provided in one embodiment may perform convolution operations of a same input feature map based on the multiple layer filter matrix in parallel’); providing the input activation maps to the computing units comprises providing a channel sequence of input activation maps to the computing units, each input activation map in the channel sequence being provided as a second data input to the computing units while a corresponding one or more data sets of the kernel 25row sequence are being sequentially provided as the first data input to the computing units; and 86422201US01- 46 - the U kernel rows in any given data set are all from an identical position within each of U pruned filters (HAN, FIG.3-5, [0211], ‘two sets of filter matrices may be sequentially sent to the computing uinit array, thereby generating two data blocks F0 and F1 of the output feature matrix’,

    PNG
    media_image8.png
    729
    802
    media_image8.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kruglov + Lipasti and HAN before him or her, to modify the neural network pruning method and system of Kruglov + Lipasti to include hardware accelerator circuits as shown in HAN.   
The motivation for doing so would have been to support deep neural network in ML applications  (HAN, BACKGROUND). 

With regards to claim 12, With regards to claim 10, Kruglov + Lipasti teaches 
“The method of claim 11”
Kruglov + Lipasti does not explicitly detail “wherein U is equal to the number of filters in the 5convolutional layer”.
However Han teaches “wherein U is equal to the number of filters in the 5convolutional layer (HAN, FIG.3-5, FIG.17-18, 

    PNG
    media_image9.png
    574
    786
    media_image9.png
    Greyscale


[0008], ‘A multiply-accumulate unit group includes a filter register and a plurality of computing units, and the filter register is connected to the plurality of computing units …. The plurality of computing units is configured to cache input feature values of the multiply-accumulate operations to be performed and perform the multiply-accumulate operations on the filter weighted values and the input feature values according to the receive control information’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kruglov + Lipasti and HAN before him or her, to modify the neural network pruning method and system of Kruglov + Lipasti to include hardware accelerator circuits as shown in HAN.   
The motivation for doing so would have been to support deep neural network in ML applications (HAN, BACKGROUND). 

Claims 18-19 are substantially similar to claims 10-12. The arguments as given above for claims 10-12 are applied, mutatis mutandis, to claims 18-19, therefore the rejection of claims 10-12 are applied accordingly.


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Shao et al., US-PGPUB NO.20200293867A1 [hereafter Shao] shows neural network hardware acceleration circuit with multiple MAC units.
Le Cun et al., “Optimal Brain Damage”, Advances in Neural Information Processing Systems 2 (NIPS 1989) [hereafter LeCuyn] teaches process for pruning neural network structure.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128